DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 has been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 02/09/2022.  Claims 1-20 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/09/2022, with respect to claims 1, 17 and 20  have been fully considered and are persuasive. Specifically the applicant amended the claim to further distinguish over the prior art as applied.  The rejections of claims 1-20 are hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  a light emitting device filament “wherein the plurality of connection lines further includes a first connection line and a second connection line; both the first connection line and the second connection line including includes a first portion extending in the first direction and a second portion extending in the second direction; the first connection line connects at least two of the plurality of light emitting device chips with the first portion and the second portion; andthe second connection line connects one of the two electrode pads and one of the plurality of light emitting device chips positioned adjacent to the one of the two electrode pads” in combination with other features of the present claimed invention.
Regarding claims 2-16 and 19, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 17, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 17; specifically, the prior art fails to teach or suggest  a  light emitting device filament“wherein the plurality of connection lines further includes a first connection line and a second connection line;both the first connection line and the second connection line including a first portion extending in the first direction and a second portion extending in the second direction;the first connection line connects at least two of the plurality of light emitting device chips with the first portion and the second portion; and the second connection line connects one of the two electrode pads and one of the plurality of light emitting device chips positioned adjacent to the one of the two electrode pads” in combination with other features of the present claimed invention.
Regarding claim 18, this claim is allowable for the reasons given for claim 17 and because of their dependency status on claim 17.
Regarding claim 20,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 20;specifically, the prior art fails to teach or suggest  a bulb-type light source “wherein the plurality of connection lines further includes a first connection line and a second connection line, both the first connection line and the second connection line including a first portion extending in the first direction and a second portion extending in the second direction;the first connection liconnects at least two of the plurality of light emitting device chips with the first portion and the second portion; and the second connection line connects one of the two electrode pads and one of the plurality of light emitting device chips positioned adjacent to the one of the two electrode pads” in combination with other features of the present claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879